Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene (2003/0093920) in view of Ruiz (9468258).
     Greene shows an article of footwear comprising a first midsole layer (200), a second midsole layer (130) located only in the heel region (see figure 3A), and an upper (110) formed as a sock with a portion between the layers (see figure 3A and paragraph [0032]) substantially as claimed except for forming the upper and sock as an upper attached to a Strobel board.  Ruiz teaches attaching an upper (20) to a Strobel board (60) to form a sock for attachments between layers of a sole.  It would have been obvious to form the sock as taught by Ruiz in the article of footwear of Greene to provide a flexible sock formation and other benefits of Strobel type manufacturing.
     In reference to claims 5 and 6, Greene teaches providing a plate (218) which is less flexible (see paragraph [0044]) which is located in a recess of the first midsole (see figures 3A and 3B).
     In reference to claims 7 and 14, Greene teaches a sockliner (230).
     In reference to claims 8 and 15, Greene teaches an outsole (140).
     In reference to claim 11, Greene shows a first midsole (200) with varying thickness (see figure 3A).
Response to Arguments
Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive. 
     In response to applicants’ arguments directed towards the midsole layer 130 being located in the forefoot area, it is noted that the claim language is open ended and therefore additional elements are permitted.  The front portion of element 130 can be considered to be a thin connection element.  Also, it is noted that it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Additionally it is noted that element 132 could be considered to be a second midsole layer which is shown as only located in the heel portion.  It is recommended that applicant amend claim 1 to a closed language “consisting” as least in reference to the second midsole layer such as “the second midsole consisting in a location extending only under the heel region”, an outsole connected directly to the strobel board in the forefoot region, and the second midsole directly connected to the strobel board in the heel region to overcome the Greene reference as modified above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.